                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE


         In re:                                                       Chapter 11

         DAVID’S BRIDAL, INC., et al.,1                               Case No. 18-12635 (LSS)

                                               Debtors.               Jointly Administered

                                                                      RE: Docket Nos. 12, 13 & 248



                          NOTICE OF FILING OF PROPOSED CONFIRMATION ORDER

                 PLEASE TAKE NOTICE that, on November 19, 2018, the above-captioned debtors
         and debtors in possession (collectively, the “Debtors”) filed the Proposed Joint Prepackaged
         Plan of Reorganization Under Chapter 11 of the Bankruptcy Code [D.I. 12] (the “Plan”) and the
         Disclosure Statement for Proposed Joint Prepackaged Plan of Reorganization Under Chapter 11
         of the Bankruptcy Code [D.I. 13] (the “Disclosure Statement”).

                PLEASE TAKE FURTHER NOTICE that attached hereto as Exhibit A is a proposed
         form of order (the “Proposed Confirmation Order”) approving the Disclosure Statement and
         confirming the Plan.

                 PLEASE TAKE FURTHER NOTICE that the hearing to consider the adequacy and
         approval of the Disclosure Statement and confirmation of the Plan (the “Combined Hearing”) is
         scheduled to be held on January 4, 2019 at 1:30 p.m. (prevailing Eastern Time), or as soon
         thereafter as counsel may be heard, before the Honorable Laurie Selber Silverstein, United States
         Bankruptcy Judge, 6th floor, in Courtroom No. 2 of the United States Bankruptcy Court, 824
         North Market Street, Wilmington, Delaware, 19801. The Debtors intend to present a form of
         order substantially similar to the Proposed Confirmation Order at the Combined Hearing.

                 PLEASE TAKE FURTHER NOTICE that the Debtors reserve the right to amend,
         revise, modify or supplement the Proposed Confirmation Order prior to, at, or as a result of the
         Combined Hearing.




         1
                The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
                are: David’s Bridal, Inc. (4563); DB Investors, Inc. (8503); DB Holdco, Inc. (4567); and DB Midco, Inc.
                (3096). The location of the Debtors’ corporate headquarters is 1001 Washington Street, Conshohocken,
                Pennsylvania 19428.
01:24003250.1
         Dated:   December 28, 2018      /s/ Tara C. Pakrouh
                  Wilmington, Delaware   YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                         Robert S. Brady (No. 2847)
                                         Edmon L. Morton (No. 3856)
                                         Jaime Luton Chapman (No. 4936)
                                         Tara C. Pakrouh (No. 6192)
                                         Rodney Square
                                         1000 North King Street
                                         Wilmington, Delaware 19801
                                         Tel: (302) 571-6600
                                         Fax: (302) 571-1253
                                         Email: rbrady@ycst.com
                                                 emorton@ycst.com
                                                 jchapman@ycst.com
                                                 tpakrouh@ycst.com

                                         -and-

                                         DEBEVOISE & PLIMPTON LLP
                                         M. Natasha Labovitz (admitted pro hac vice)
                                         Nick S. Kaluk III (admitted pro hac vice)
                                         Daniel E. Stroik (admitted pro hac vice)
                                         919 Third Avenue
                                         New York, New York 10022
                                         Tel: (212) 909-6000
                                         Fax: (212) 909-6836
                                         Email: nlabovitz@debevoise.com
                                                nskaluk@debevoise.com
                                                destroik@debevoise.com

                                         -and-

                                         DEBEVOISE & PLIMPTON LLP
                                         Craig A. Bruens (admitted pro hac vice)
                                         801 Pennsylvania Avenue N.W.
                                         Washington, D.C. 20004
                                         Tel: (202) 383-8000
                                         Fax: (202) 383-8118
                                         Email: cabruens@debevoise.com

                                         Co-Counsel for the Debtors and Debtors in Possession




01:24003250.1

                                                 2
